Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/31/2019 has been considered by the examiner.
Response to Amendment
The Amendment filed March 24, 2022 has been entered. Claims 1-20 are pending in the application. Applicant’s amendment to the claim 20 has overcome claim objections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments (pages 6-10) filed on 03/24/2022 have been considered but are moot based on the new ground of rejection as necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 9, 11-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20140192923A1) in view of Rudish (US5764187).
Regarding claim 1, Matsuo discloses  method of calibrating a multi-channel radio frequency (RF) transmitter, the method comprising (see Matsuo, Fig. 1 discloses a method of correcting a phase error and an amplitude error of transmission signals between transmission branches)
 applyinq, (see Matsuo fig 1. and para 42 disclose the phase adjusters 181 and 182 between locally-generated signal sources and the up-conversion mixer circuits, para 60-67 disclose adjusting the phase adjusters (i.e. different values are inputted);
applying phase codes with the same different compensation values for different phases on a second phase rotator in a second channel transmitter module of the multi-channel RF transmitter (see Matsuo, para 60-67 disclose the phase controller 140 adjusts the phase adjusters 181 and 182 so that the phases of two transmission branches are the same. The phase controller finely adjusts one or both of the phase adjuster 181 and the phase adjuster 182, and selects an adjustment amount where the detection output of the combination detector 130 becomes maximum (an in-phase condition that the phase characteristics between the transmission branches are the same, and also corresponds to the phase error in the respective transmission branches. The phase controller 140 adjusts the phase adjusters 181 and 182 so that the phases of two transmission branches are reverse phases. The phase controller finely adjusts one or both of the phase adjuster 181 and the phase adjuster 182, and selects an adjustment amount where the detection output of the combination detector 130 becomes minimum (corresponds to an anti-phase condition that the phase characteristics between the transmission branches have a difference of 180 degrees, and also corresponds to the phase error in the respective transmission branches). Where one of the phase adjusters 181 and 182 is fixed as a reference, the other one thereof may be finely adjusted, to thereby easily perform the adjustment); 
measuring resultant phase errors due to phase errors of the first and second channel transmitter modules for the different compensation values measuring resultant phase errors due to phase errors of the first and second channel transmitter modules for the different compensation values (see Matsuo, para 60-67 disclose an adjustment amount where the detection output of the combination detector 130 becomes maximum (an in-phase condition that the phase characteristics between the transmission branches are the same, and also corresponds to the phase error in the respective transmission branches and an adjustment amount where the detection output of the combination detector 130 becomes minimum (corresponds to an anti-phase condition that the phase characteristics between the transmission branches have a difference of 180 degrees, and also corresponds to the phase error in the respective transmission branches).)  
and based on the resultant phase errors, selecting one of the different compensation values to be used as a calibrated compensation value for the first phase rotator in the first channel transmitter module and for the second phase rotator in the second channel module to compensate for the particular phase influencing factor (the phase controller 140 creates or updates the phase correction table for adjustment of the phase error in the respective transmission branches. The phase controller 140 calculates the phase error present in the respective transmission branches based on the adjustment amounts for obtaining the in-phase condition and the anti-phase condition, obtained in the second and third processes to generate or update correction data of the phase correction table. That is, by storing the adjustment amounts in the correction table as an inter-branch phase error and applying the adjustment amounts in a case where an arbitrary phase shift amount is set, it is possible to perform accurate phase adjustment).
Matsuo fails to specifically disclose that the intermediate frequency (IF) signal is applied by way of a direct diqital synthesizer (DDS).
However, Rudish discloses intermediate frequency (IF) signal is applied by way of a direct diqital synthesizer (DDS) (col. 5, lines 13-21 disclose DDS 30 generates a digital sine wave signal representing the transmit signal. The digital sine wave signal from each DDS 30 is characterized by a frequency value, a phase value and a time delay value. Each of these values is independently controllable by digital control of the DDS 30. The phase relationship between each DDS 30 is maintained by the use of a common clock signal 33. Col. 8, lines 15-32 disclose the digital I and Q signals from A/D 58 are fed into a receiver time and phase delay preprocessor (RTPD) 60. The RTPD 60 is shown in detail in FIG. 12. Referring to FIG. 12, the RTPD 60 is further illustrated having first and second digital multipliers 70.72 and a digital phase shifter 74. The digital I and Q signals from A/D 58 are electrically coupled to the digital multipliers 70 and 72 respectively. The first and second digital multipliers 70, 72 are also responsive to the digital sine wave signal generated by the DDS 30. The first digital multiplier 70 receives the digital sine wave signal and multiplies this signal with the digital I signal. The first digital multiplier generates a first multiplier signal representing this multiplication product. The digital phase shifter 74 is interposed between the second digital multiplier 72 and the DDS 30. The digital phase shifter 74 is responsive to the digital sine wave signal and generates a quadrature signal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo to incorporate the teachings of Rudish to include the above limitation. The motivation would be because using a direct digital synthesizer would allow precise control of the phase and time delay of the signals being coupled to the transmit antenna elements. This allows direct digital control of both the transmit and receive antenna pattern for wide frequency band operation (see Rudish, col. 3, lines 62-67).
Regarding claim 3, Matsuo discloses the method of claim 1 further comprising applying a complex I/Q signal to the first and second phase rotators from an I/Q coupler module that receives a local oscillator signal (see Matsuo, para 42 discloses the phase adjusters 181 and 182 may be provided inside the transmitters 171 and 172, may be provided between the coupler sections 161 and 162 and the transmitters 171 and 172, or may be provided between locally-generated signal Sources (not shown) and the up conversion mixer circuits 1711 and 1712 provided in the transmitters 171 and 172).
Regarding claim 4, Matsuo discloses the method of claim 1, wherein measuring the resultant phase error includes mixing the outputs of the first and second channel transmitter modules to generate a mixed signal and performing fast Fourier transform (FFT) on the mixed signal to measure the resultant phase error (See fig. 16 Matsuo discloses FFT on the mixed signal to measure the resultant phase error).
Claim 9 is rejected using the same analysis for the rejection of for claim 1. In addition, Matsuo discloses a multi-channel radio frequency (RF) transmitter comprising: a first channel transmitter module comprising a first phase rotator; a second channel transmitter module comprising a second phase rotator (see fig. 1 discloses transmitters 171 & 172 and also phase adjusters 181 &182);  
Page 4of882113699US02a mixer to combine outputs of the first and second channel transmitter modules; and a digital processing system operatively connected to the first and second channel transmitter modules and the mixer, the digital processing system being configured to (see Matsuo fig. 1 discloses transmitters 171 & 172 and mixers 1711 & 1712): 
Regarding claim 11, The transmitter of claim 9, wherein the digital processing system is further configured to apply a complex I/Q signal to the first and second phase rotators from an I/Q coupler module that receives a local oscillator signal (see Matsuo, para 42 discloses the phase adjusters 181 and 182 may be provided inside the transmitters 171 and 172, may be provided between the coupler sections 161 and 162 and the transmitters 171 and 172, or may be provided between locally-generated signal Sources (not shown) and the up conversion mixer circuits 1711 and 1712 provided in the transmitters 171 and 172).
Regarding claim 12, The transmitter of claim 9, further includes an FFT module  to perform FFT on a mixed signal from the mixer for a phase error measurement (See fig. 16 Matsuo discloses FFT on the mixed signal measure the resultant phase error).
Regarding claim 16, the transmitter of claim 9, wherein the digital processing system is further configured to apply the signal with the selected compensation value on the first phase rotator in the first channel transmitter module (see Matsuo, para 60-67 disclose the phase controller 140 adjusts (i.e. different values are inputted ) the phase adjusters 181 and 182 so that the phases of two transmission branches are the same) .  
Regarding claim 17, the transmitter of claim 9, wherein the digital processing system is further configured to apply the phase codes with the selected compensation value on the second phase rotator in the second channel transmitter module (see Matsuo, para 60 discloses the phase controller 140 adjusts (i.e. different values are inputted ) the phase adjusters 181 and 182 so that the phases of two transmission branches are the same).  
Regarding claim 18, the transmitter of claim 9, wherein the digital processing system is further configured to measure phase differences between outputs of the first and second channel transmitter modules (see Matsuo, discloses para 49 discloses the branch detectors 121 and 122 are connected to extraction output terminals of the coupler sections 161 and 162, and have the functions of measuring transmission output levels of the respective transmission branches 101 and 102)
Regarding claim 19, the transmitter of claim 18, wherein the digital processing system is further configured to compare the phase difference to at least one programmed threshold (see Matsuo, para 56 disclose the functions of level detection of a detector output from the combination detector 130 in the phase controller 140 and level detection of detector outputs from the branch detectors 121 and 122 in the amplitude controller 150 are realized by an ADC (A-D converter) circuit, for example. The phase controller 140 and the amplitude controller 150 compare information about the detection level that is digital-converted with a threshold value that is stored in advance, or stores the output values for a predetermined period of time to output a maximum value during the period, to thereby perform level detection).
Claim 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20140192923A1) and Rudish (US5764187) in further view of  Velazquez (US7782235).         
   Regarding claim 2, Matsuo and Rudish fail to specifically disclose the different compensation values include DC offset values to compensate for local oscillator to RF leakage, gain values to compensate for gain imbalance, or phase values to compensate for phase imbalance.
However, Velazquez discloses the different compensation values include DC offset values to compensate for local oscillator to RF leakage, gain values to compensate for gain imbalance, or phase values to compensate for phase imbalance (see Velazquez, col 6 discloses compensation values that include DC offsets, gain and phase for digital signal having mismatches (i.e. imbalances)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo and Rudish to incorporate the teachings of Velazquez to include the above limitation. The motivation would be to prevent mismatches that have undesirable effects, such as distortion, that limit the performance of systems. 
Regarding claim 10, The transmitter of claim 9, wherein the different compensation values include DC offset values to compensate for local oscillator to RF leakage, gain values to compensate for gain imbalance, or phase values to compensate for phase imbalance (see analysis for claim 2)
Claim 5 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20140192923A1) and Rudish (US5764187) in further view of Wang (US5812737A).
Regarding claim 5, Matsuo discloses the method of claim 4, wherein measuring the resultant phase error further includes using arctangent function on results of the FFT to measure the resultant phase error.
Matsuo and Rudish fail to specifically disclose measuring the resultant phase error further includes using arctangent function on results of the FFT to measure the resultant phase error.
However, Wang discloses measuring the resultant phase error further includes using arctangent function on results of the FFT to measure the resultant phase error.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo and Rudish to incorporate the teachings of Wang to include the above limitation. The motivation would be to extract the phase information from the FFT results.
Regarding claim 13, The transmitter of claim 12, wherein the digital processing system is further configured to use arctangent function on results of the FFT to measure the resultant phase error (see analysis for claim 5)
Claim 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20140192923A1) and Rudish (US5764187)  in further view of  Miyanaga (US20170288762A1).        
Regarding claim 6, Matsuo and Rudish fail to specifically disclose selecting one of the different compensation values includes summing resultant phase errors for the different compensation values to produce summed resultant phase error values corresponding to the different compensation values and selecting the minimum value from the summed resultant phase error values to select the calibrated compensation value.
However, Miyanaga discloses selecting one of the different compensation values includes summing resultant phase errors for the different compensation values to produce summed resultant phase error values corresponding to the different compensation values and selecting the minimum value from the summed resultant phase error values to select the calibrated compensation value (see Miyanaga, para 67 discloses The correction control unit 20 adjusts the correction value d, that is input to the DC offset correction unit 13 - 1 , in such a way that the carrier leak component is minimized in this state ( that is , so that dall = 0 ) . A correction value d21 that is obtained after the adjustment for the phase setting Θ1 , is expressed as in equation ( 10 ) by assigning dall = 0).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo and Rudish to incorporate the teachings of Miyanaga to include the above limitation. The motivation would be to effective calculate the phase error for calibrated compensation value. 
Regarding claim 14, the digital processing system is further configured to sum the resultant phase errors for the different compensation values to produce summed resultant phase error values corresponding to the different compensation values and select the minimum value from the summed resultant phase error values to select the calibrated compensation value (see analysis for claim 6).
Claim 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20140192923A1) and Rudish (US5764187) in further view of  Matsumura (US20140266345A1).
Regarding claim 7, Matsuo discloses applying a particular phase code with the calibrated compensation value on the first phase rotator in the first channel transmitter module and the second phase rotator in the second channel transmitter module to produce output signals from the first and second channel transmitter modules (see Matsuo, fig 1 discloses the phase controller 140 adjusts the phase adjusters 181 and 182 of the first and second transmission branches and also disclose output signals from the two branches to the combining section); 
Although, Matsuo discloses measuring the transmission output levels of respective transmission branches 101 and 102, and also that the phase controller 140 adjusts a phase shift amount in the phase adjusters 181 and 182 according to information about a phase shift amount calculated based on a desired transmission beam specification, to thereby adjust the phases of the transmission signals of the respective transmission branches 101 and 102 (see para 48-51). It is not clear from both Matsuo and Rudish if the process above was done to determine a phase misalignment and provide phase offset to compensate for the phase misalignment. 
However, Matsumura discloses determining a phase misalignment between the first and second channel transmitter modules using the output signals; and providing a phase offset to compensate for the phase misalignment so that signals to the first and second channel transmitter modules are modified to phase align the first and second channel transmitter modules (see Matsumura, para 73-74 disclose the transmission signal that is generated by the transmission-signal-source circuit 110 and that has a phase thereof adjusted by the phase shifter 170B is input into the mixer circuit 171B. The signal processing circuit 162 obtains a frequency spectrum (i.e., amplitude spectrum and phase spectrum) by performing the FFT with respect to each beat signal, and checks whether setting values are consistent with the amplitude, frequency, and phase of the beat signal obtained from the frequency spectrum. Based on the check results, the signal processing circuit 162 controls phase shifting performed by the phase shifters 170A and 170B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo and Rudish to incorporate the teachings of Matsumura to include the above limitation. The motivation would be to provide proper phase control in the phased-array-type transmitter. 
Regarding claim 15, the transmitter of claim 9, wherein the digital processing system is further configured to: apply a particular phase code with the calibrated compensation value on the first phase rotator in the first channel transmitter module and the second phase rotator in the second channel transmitter module to produce output signals from the first and second channel transmitter modules; determine a phase misalignment between the first and second channel transmitter modules using the output signals; and provide a phase offset to compensate for the phase misalignment so that signals to the first and second channel transmitter modules are modified to phase align the first and second channel transmitter modules (See analysis for claim 7).
Claim 8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20140192923A1) and Rudish (US5764187) in further view of  Quittner (US3340400A).
Regarding claim 8, Matsuo discloses applying the signal with the selected compensation value on the first phase rotator in the first channel transmitter module; applying the phase codes with the selected compensation value on the second phase rotator in the second channel transmitter module (see Matsuo, para 60 discloses the phase controller 140 adjusts (i.e. different values are inputted ) the phase adjusters 181 and 182 so that the phases of two transmission branches are the same);
measuring phase differences between outputs of the first and second channel transmitter modules; comparing the phase difference to at least one programmed threshold (see Matsuo, para 56 disclose he functions of level detection of a detector output from the combination detector 130 in the phase controller 140 and level detection of detector outputs from the branch detectors 121 and 122 in the amplitude controller 150 are realized by an ADC (A-D converter) circuit, for example. The phase controller 140 and the amplitude controller 150 compare information about the detection level that is digital-converted with a threshold value that is stored in advance, or stores the output values for a predetermined period of time to output a maximum value during the period, to thereby perform level detection); 
Matsuo and Rudish fail to specifically disclose generating a flag to indicate phase drift when at least one of the phase differences is greater than the at least one programmed threshold. 
However, Quittner discloses generating a flag to indicate phase drift when at least one of the phase differences is greater than the at least one programmed threshold (see Quitnner, Fig. 1 discloses flaw signals triggered when the phase difference is greater than the threshold).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuo and Rudish to incorporate the teachings of Wang to include the above limitation. The motivation would be to effectively detect a phase drift in the transmitters. 
Regarding claim 20, the transmitter of claim 19, wherein the digital processing system is further configured to generate a flag to indicate phase drift when at least one of the phase differences is greater than the at least one programmed threshold (see analysis for claim 8).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banu (US10225067) discloses the array architecture includes means for adjusting the overall phase and magnitude characteristics of every array element to be able to compensate for unpredictable manufacturing and operational variations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648